Case 2:18-cv-00803-RJS-DAO Document 62 Filed 09/30/20 PageID.497 Page 1 of 11




        IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                              CENTRAL DIVISION


  DAVID S. and S.S.,                                     MEMORANDUM DECISION AND
                                                        ORDER GRANTING PLAINTIFFS’
                         Plaintiffs,                   SHORT FORM MOTION TO COMPEL
                                                                (DOC. NO. 46)
  v.
                                                          Case No. 2:18-cv-00803-RJS-DAO
  UNITED HEALTHCARE INSURANCE
  COMPANY,                                                       Judge Robert J. Shelby

                         Defendant.                       Magistrate Judge Daphne A. Oberg


        In this case, the Plaintiffs David S. and S.S. (together, the “S. Plaintiffs”) allege two

 causes of action against Defendant United Healthcare Insurance Company (“UHC”) arising out

 of its failure to pay for treatment S.S. received at two residential treatment programs. The first

 claim is for recovery of plan benefits under 29 U.S.C. § 1132(a)(1)(B) of the Employee

 Retirement Income Security Act of 1974, 29 U.S.C. §1001 et. seq., (“ERISA”), and the second

 claim alleges a violation of the Mental Health Parity and Addiction Equity Act of 2008, codified

 at 29 U.S.C. § 1185a(a)(3)(A)(ii) and enforced through 29 U.S.C. § 1132(a)(3) (“Parity Act”).

 (Compl. ¶¶ 59–71, Doc. No. 2.)

        Before the court is a Short Form Motion to Compel (Doc No. 46) filed by the S.

 Plaintiffs, asking the court to order UHC to respond to discovery requests relating to the Parity

 Act claim. UHC objected to the discovery requests, arguing discovery should be limited to the

 production of the administrative record where the S. Plaintiffs’ principal claim, the recovery of

 benefits under ERISA, offers them a complete remedy. UHC also objected to the scope,

 relevance, and proportionality of specific requests. The court ordered supplemental briefing on




                                                   1
Case 2:18-cv-00803-RJS-DAO Document 62 Filed 09/30/20 PageID.498 Page 2 of 11




 the short form motion, (Doc. No. 50), and held a hearing on September 14, 2020, (Doc. No. 61).

 Having reviewed the arguments of the parties in their briefing and at the hearing, the court

 GRANTS the motion to compel for the reasons set forth below.

                                         BACKGROUND

        David S. is S.S.’s father. (Compl. ¶ 1, Doc. No. 2.) During the treatment period, UHC

 was the insurer and claims administrator for the insurance plan (“the Plan”) covering David S.

 and S.S. (Id. ¶ 2.) The Plan is a fully-insured employee welfare benefits plan under ERISA. (Id.

 ¶ 3.) David S. was a participant in the Plan while S.S. was a beneficiary. (Id.)

        S.S. received treatment for mental health and substance abuse conditions at both the

 Catalyst Residential Treatment Center and Open Sky Wilderness Therapy between July 15, 2015

 and February 28, 2017. (Id. ¶¶ 4, 15, 31, 45–46, 48.) UHC denied coverage for S.S.’s treatment

 in both programs. (Id. ¶ 5.) The S. Plaintiffs filed suit against UHC, asserting a claim for

 recovery of benefits under ERISA. (Id. ¶¶ 59–62.) In addition, the S. Plaintiffs asserted a

 second claim for violations of the Parity Act, alleging UHC provided less coverage for S.S.’s

 mental health and substance abuse treatment than it would have provided for analogous

 treatment for medical or surgical patients. (Id. ¶¶ 63–71.)

        UHC moved to dismiss the S. Plaintiffs’ Parity Act claim. (Def.’s Mot. to Dismiss Pls.’

 Compl. with Prejudice, Doc. No. 5.) The district judge denied the motion as to David S. and

 S.S., 1 finding they stated a plausible claim for an as-applied violation of the Parity Act. (Mem.

 Dec. and Order 9–10, Doc. No. 29.)




 1
  The district judge dismissed the claim by Plaintiff Veronica S. for lack of standing. (Mem.
 Dec. and Order 11, Doc. No. 29.)


                                                  2
Case 2:18-cv-00803-RJS-DAO Document 62 Filed 09/30/20 PageID.499 Page 3 of 11




          The S. Plaintiffs then served discovery requests to UHC related to their Parity Act claim.

 (Ex. A to Pls.’ Short Form Disc. Mot. to Compel (“Mot.”), Disc. Reqs., Doc. No. 46-1.) In

 response, UHC objected to all the requests on the basis that discovery in this case should be

 limited to the administrative record, as it is for ERISA claims. UHC also objected to the

 relevance and scope of individual requests. (Ex. B to Mot., Disc. Resps., Doc. No. 46-2.) UHC

 did not produce any documents outside of the administrative record in response the discovery

 requests. (See id. at 4–10; Pls.’ Suppl. Briefing in Support of Mot. (“Pls.’ Suppl. Br.”) 9, Doc.

 No. 51.) The S. Plaintiffs ask the court to compel UHC to provide complete responses to their

 discovery requests. (Mot. 1, Doc. No. 46.)

                                            DISCUSSION

          The court first addresses UHC’s objection to allowing extra-record discovery on the

 Parity Act claim, then turns to UHC’s objections to the relevance and proportionality of the S.

 Plaintiffs’ requests.

     A. Objection to Extra-Record Discovery

          UHC argues the S. Plaintiffs’ Parity Act claim is just a repackaged ERISA claim for

 benefits under 29 U.S.C. § 1132(a)(1)(B) and, as such, discovery should be limited to the

 administrative record. (Def.’s Suppl. Br. in Further Resp. to Mot. (“Def.’s Suppl. Br.”) 2–6,

 Doc. No. 53.) The S. Plaintiffs contend they should be permitted to pursue extra-record

 discovery on the Parity Act claim because it is separate from the ERISA claim and discovery is

 necessary to prove an “as applied” violation of the Parity Act. (Pls.’ Suppl. Br. 2–7, Doc. No.

 51.) For the reasons set forth below, the court permits extra-record discovery on the Parity Act

 claim.




                                                   3
Case 2:18-cv-00803-RJS-DAO Document 62 Filed 09/30/20 PageID.500 Page 4 of 11




        1. The Parity Act Claim is Distinct from the ERISA Claim

        First, the court finds the S. Plaintiffs’ Parity Act claim to be legally and factually distinct

 from the ERISA claim. The allegations that UHC violated the Parity Act are enforceable

 through a cause of action under a distinct provision of ERISA—29 U.S.C. § 1132(a)(3). This

 cause of action alleges a statutory violation of ERISA itself; it does not arise from an alleged

 violation of rights under an ERISA plan. See Joseph & Gail F. v. Sinclair Servs. Co., 158 F.

 Supp. 3d 1239, 1259 n.118 (D. Utah 2016) (explaining that the Parity Act is an “amendment to

 ERISA, making it enforceable through a cause of action under 29 U.S.C. § 1132(a)(3) as a

 violation” of ERISA’s statutory provisions). “Section 502(a)(3) actions are to enforce rights not

 arising under ERISA plans, but rather arising from ERISA itself. Therefore, a finding that

 claims arise from ERISA § 502(a)(3) reverts discovery into the traditional realm and is governed

 under traditional federal, circuit, and local procedure.” Jensen v. Solvay Chems., Inc., 520 F.

 Supp. 2d 1349, 1355–56 (D. Wyo. 2007).

        The S. Plaintiffs’ claims are factually distinct as well. In their first cause of action, the S.

 Plaintiffs allege UHC violated ERISA and the terms of the Plan by failing to provide coverage

 for S.S.’s treatment and failing to provide a full and fair review of S.S.’s claims. (Compl. ¶¶ 61–

 62, Doc. No. 2.) In their second cause of action for violation of the Parity Act, the S. Plaintiffs

 allege UHC differently evaluates the medical necessity of treatment at mental health, behavioral,

 and substance abuse programs like Open Sky and Catalyst as compared to analogous

 medical/surgical facilities such as skilled nursing facilities, inpatient hospice care, and

 rehabilitation facilities. (Id. ¶¶ 67–68.) The S. Plaintiffs also seek equitable relief as a remedy

 unique to their Parity Act claim. (Id. ¶ 71.) Rule 8 of the Federal Rules of Civil Procedure

 allows for this type of alternative pleading. Fed. R. Civ. P. 8(d).




                                                   4
Case 2:18-cv-00803-RJS-DAO Document 62 Filed 09/30/20 PageID.501 Page 5 of 11




        Because the Parity Act claim is distinct from the ERISA claim, the discovery limitations

 applicable to ERISA claims do not apply to the Parity Act claim. In this district, time and again,

 judges have found the discovery limitations applicable to ERISA claims brought under

 § 1132(a)(1)(B) do not apply to distinct claims brought under the Parity Act. See Randall R. v.

 Regence Blue Cross Blue Shield of Utah, No. 2:18-cv-00381, 2020 U.S. Dist. LEXIS 4587, at

 *4–5 (D. Utah Jan. 9, 2020) (unpublished) (granting motion to conduct discovery on Parity Act

 claim); Timothy D. v. Aetna Health & Life Ins. Co., No. 2:18-cv-00753, 2019 U.S. Dist. LEXIS

 100388, at *12 (D. Utah June 14, 2019) (unpublished) (“The nature of Parity Act claims is that

 they generally require further discovery to evaluate whether there is a disparity between the

 availability of treatments for mental health and substance abuse disorders and treatment for

 medical/surgical conditions.”); Melissa P. v. Aetna Life Ins. Co., No. 2:18-cv-00216, 2018 U.S.

 Dist. LEXIS 216775, at *10 (D. Utah Dec. 26, 2018) (unpublished) (indicating that “[d]iscovery

 will allow [plaintiff] to learn and compare the processes, strategies, evidentiary standards, and

 other factors [defendant] used for sub-acute care in both realms”). The reasoning of these cases

 is persuasive and applicable here.

        2. Extra-Record Discovery Is Necessary on the Parity Act Claim

        Further, limiting discovery to the prelitigation appeal record would be inconsistent with

 both the purpose of the Parity Act and its implementing regulations.

        The Parity Act “prevents insurance providers from writing or enforcing group health

 plans in a way that treats mental and medical health claims differently.” Christine S. v. Blue

 Cross Blue Shield of N.M., 428 F. Supp. 3d 1209, 1219 (D. Utah 2019) (emphasis added)

 (internal quotations omitted). Violations of the Parity Act can arise from the plan documents “as

 written and in operation.” 29 C.F.R. § 2590.712(c)(4)(i).




                                                  5
Case 2:18-cv-00803-RJS-DAO Document 62 Filed 09/30/20 PageID.502 Page 6 of 11




        The Parity Act’s implementing regulations prohibit quantitative and nonquantitative

 limits on mental health and substance abuse disorder benefits that are more restrictive than those

 in place for medical/surgical benefits. See 29 C.F.R. § 2590.712(c). Examples of

 nonquantitative limits identified in the Parity Act’s implementing regulations include

 “[r]estrictions based on geographic location, facility type, provider specialty, and other criteria

 that limit the scope and duration of benefits for services provided under the plan or coverage.”

 Id. § 2590.712(c)(4)(ii)(H). Notably, Parity Act regulations provide for a plan administrator’s

 required disclosures to include documents allowing for a meaningful analysis of the “processes,

 strategies, evidentiary standards, and other factors used to apply a nonquantitative treatment

 limitation with respect to medical/surgical benefits and mental health or substance use disorder

 benefits under the plan.” Id. § 2590.712(d)(3).

        Limiting discovery to the plan documents and prelitigation appeal record, as UHC

 proposes, will improperly hamstring the S. Plaintiffs’ ability to prove a violation of the Parity

 Act as applied. See Christine S., 428 F. Supp. 3d at 1219 (“[P]laintiffs often must plead ‘as-

 applied’ challenges to enforce their Parity Act rights when a disparity in benefits criteria does not

 exist on the face of the plan.”). By their nature, documents and information about the factors,

 processes, standards, and strategies used to limit coverage could reasonably be expected to exist

 outside Plan documents. The prelitigation appeal record is unlikely to include analogous medical

 or surgical treatment documents necessary to litigate a Parity Act claim because S.S. was only

 treated for mental health and substance abuse disorders. Extra-record discovery is necessary to

 evaluate whether the Plan treats mental health and substance abuse claims differently than

 medical/surgical claims, as the S. Plaintiffs allege. For these reasons, the court will permit extra-

 record discovery on the S. Plaintiffs’ Parity Act claim.




                                                   6
Case 2:18-cv-00803-RJS-DAO Document 62 Filed 09/30/20 PageID.503 Page 7 of 11




    B. Objections Regarding Relevance, Scope, and Proportionality

        UHC also objects to the relevance, scope, and proportionality of the S. Plaintiffs’

 discovery requests. (Def.’s Suppl. Br. 6–11, Doc. No. 53.) The court addresses each of these

 objections below.

        1. Limitations as to Time Period and Plan

        UHC argues the S. Plaintiffs’ requests are overly broad because they are not limited to

 the time period of S.S.’s treatment or to the insurance plan at issue. (Def.’s Suppl. Br. 7–8, Doc.

 No. 53.) At the hearing, the S. Plaintiffs agreed to limit their requests to the dates of treatment—

 specifically, July 15, 2015 to February 28, 2017—and to the Plan at issue. Consistent with this,

 UHC may limit its responses to the time period of treatment and the Plan at issue.

        2. Requests for Admission

        UHC objected to the requests for admission as argumentative and conclusory, but also

 provided substantive responses to the requests. (See Ex. B to Mot., Def.’s Resp. to Pls.’ First

 Req. for Admis., Doc. No. 46-2 at 2–11.) Although the S. Plaintiffs’ motion to compel claimed

 these responses were incomplete, (Mot. 1–2, Doc. No. 46), the S. Plaintiffs conceded at the

 hearing that UHC adequately responded to their requests for admission. Accordingly, no further

 response from UHC to the requests for admission is necessary.

        3. Analogous Medical/Surgical Facilities

        UHC objects to the discovery requests concerning inpatient hospice care and

 rehabilitation facilities, arguing these facilities are not analogous to the wilderness therapy and

 residential treatment programs where S.S. received treatment. (Def.’s Suppl. Br. 8–9, Doc. No.

 53.) UHC contends the requests should be limited to skilled nursing facilities because the order

 denying the motion to dismiss the Parity Act claim referred specifically to skilled nursing




                                                   7
Case 2:18-cv-00803-RJS-DAO Document 62 Filed 09/30/20 PageID.504 Page 8 of 11




 facilities as the medical analogue identified in the S. Plaintiffs’ complaint. (Id. (citing Mem.

 Dec. and Order 9–10, Doc. No. 29).) In response, the S. Plaintiffs contend the appropriate

 comparison when identifying analogous medical/surgical care is not the type of treatment, but

 the level of care—specifically, inpatient, outpatient, or intermediate levels of care. (Pls.’ Reply

 8–10, Doc. No. 55.) The S. Plaintiffs argue discovery related to hospice and rehabilitation

 facilities is relevant because these facilities fall within an intermediate level of care, as do the

 residential and wilderness treatment programs at issue in this case. (Id. at 9–10.)

         As an initial matter, the court’s order on UHC’s motion to dismiss in no way limits the

 scope of discovery to skilled nursing facilities. In finding the complaint sufficient to state a

 claim under the Parity Act, the district judge concluded the S. Plaintiffs “adequately allege[d]

 S.S.’s residential mental health treatment at Open Sky and Catalyst is analogous to medical

 health treatment at a skilled nursing facility.” 2 (Mem. Dec. and Order 9, Doc. No. 29 (citing

 Compl. ¶¶ 56, 67, Doc. No. 2).) That the court found this allegation to be sufficiently pleaded

 says nothing about whether hospice and rehabilitation facilities are sufficiently analogous for

 discovery purposes. The district judge did not specifically mention the allegations regarding

 hospice or rehabilitation facilities, nor did he expressly limit the scope of the S. Plaintiffs’ Parity

 Act claim to skilled nursing facilities. UHC’s argument that the order on the motion to dismiss

 limits the scope of discovery on the Parity Act claim is unsupported by the order itself.




 2
   One paragraph of the complaint the district judge cited alleges skilled nursing facilities,
 inpatient hospice, and rehabilitation facilities are all analogous to S.S.’s mental health treatment
 programs, and makes identical allegations with respect to all three types of medical facilities.
 (See Compl. ¶ 67, Doc. No. 2 (“Comparable benefits offered by the Plan for medical/surgical
 treatment analogous to the benefits the Plan excluded for S.’s treatment include sub-acute
 inpatient treatment settings such as skilled nursing facilities, inpatient hospice care, and
 rehabilitation facilities.”).)


                                                    8
Case 2:18-cv-00803-RJS-DAO Document 62 Filed 09/30/20 PageID.505 Page 9 of 11




         The scope of discovery allowable under the Federal Rules of Civil Procedure is broad.

 Rule 26(b)(1) permits parties to “obtain discovery regarding any nonprivileged matter that is

 relevant to any party’s claim or defense and proportional to the needs of the case.” This

 provision comfortably encompasses the S. Plaintiffs’ discovery requests concerning inpatient

 hospice care and rehabilitation facilities.

         To prevail on the Parity Act claim, the S. Plaintiffs must show “the mental health or

 substance use disorder benefit being limited is in the same classification as the medical/surgical

 benefit to which it is being compared.” Michael D. v. Anthem Health Plans of Ky., Inc., 369 F.

 Supp. 3d 1159, 1174 (D. Utah 2019) (internal quotations omitted). The Parity Act regulations

 list six classifications: (1) inpatient, in-network; (2) inpatient, out-of-network; (3) outpatient, in-

 network; (4) outpatient, out-of-network; (5) emergency care; and (6) prescription drugs. See 29

 C.F.R. § 2590.712(c)(2)(ii)(A)(1)–(6). For purposes of identifying analogous medical/surgical

 benefits, other judges have recognized the relevant comparison as the level of care, not the type

 of treatment. See Johnathan Z. v. Oxford Health Plans, No. 2:18-cv-00383, 2020 U.S. Dist.

 LEXIS 21968, at *43 (D. Utah Feb. 7, 2020) (unpublished); Michael D., 369 F. Supp. 3d at

 1173, 1175. Applying this framework, multiple judges in this district have concluded skilled

 nursing, inpatient hospice, and rehabilitation facilities provide a level of care analogous to

 wilderness therapy and residential mental health programs. See, e.g., Johnathan Z., 2020 U.S.

 Dist. LEXIS 21968, at *44–45; Michael W. v. United Behavioral Health, 420 F. Supp. 3d 1207,

 1236–38 (D. Utah 2019); K.H.B. v. UnitedHealthcare Ins. Co., No. 2:18-cv-00795, 2019 U.S.

 Dist. LEXIS 167183, at *71–73 (D. Utah Sept. 27, 2019) (unpublished); Timothy D. v. Aetna

 Health & Life Ins. Co., No. 2:18-cv-00753, 2019 U.S. Dist. LEXIS 100388, at *12 (D. Utah June

 14, 2019) (unpublished).




                                                    9
Case 2:18-cv-00803-RJS-DAO Document 62 Filed 09/30/20 PageID.506 Page 10 of 11




         As these cases and the framework of the Parity Act make clear, discovery regarding

 inpatient hospice and rehabilitation facilities is relevant to the S. Plaintiffs’ Parity Act claim.

 Based on the level of care provided at such facilities, the facilities are sufficiently analogous to

 the residential and wilderness treatment programs at issue in this case to fall within the scope of

 discovery. 3 For these reasons, the court orders UHC to respond to the S. Plaintiffs’ discovery

 requests regarding inpatient hospice and rehabilitation facilities.

         4. Confidential and Proprietary Information

         Finally, UHC argues some of the requested documents are confidential, proprietary,

 business sensitive, and intended for internal use only. (Def.’s Suppl. Br. 9–10, Doc. No. 53.) At

 the hearing, the parties agreed to meet and confer regarding producing the documents at issue

 pursuant to a protective order. If the parties are unable to resolve this issue after making good-

 faith, reasonable efforts to meet and confer, the parties may bring the dispute before the court by

 filing a new short form discovery motion or a motion for protective order, as appropriate.

                                            CONCLUSION

         For the reasons set forth above, the court GRANTS the motion to compel (Doc. No. 46)

 and ORDERS UHC to supplement its responses to the S. Plaintiffs’ interrogatories and requests

 for production of documents, including producing responsive documents outside of the




 3
   The court need not and cannot determine, at this stage, whether those facilities are sufficiently
 analogous to the mental treatment programs in this case to allow the S. Plaintiffs to prevail on the
 merits of their claim. The court merely determines that the S. Plaintiffs’ requests related to
 inpatient hospice and rehabilitation facilities fall within the scope of discovery under Rule 26(b).


                                                   10
Case 2:18-cv-00803-RJS-DAO Document 62 Filed 09/30/20 PageID.507 Page 11 of 11




 administrative record, subject to the limitations in this order and those agreed to by the S.

 Plaintiffs at the hearing.

         DATED this 30th day of September, 2020.

                                               BY THE COURT:



                                                Daphne A. Oberg
                                                United States Magistrate Judge




                                                  11
